EXHIBIT NO. 10.4

 

THIS OPTION AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE OPTION
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. THIS OPTION AND THE COMMON STOCK ISSUABLE UPON EXERCISE
OF THIS OPTION MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS OPTION UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

Right to Purchase up to 2,556,651 Shares of Common Stock of Micro Component
Technology, Inc.
(subject to adjustment as provided herein)

 

OPTION

 

No.

 

Issue Date: April 29, 2005

 

MICRO COMPONENT TECHNOLOGY, INC., a corporation organized under the laws of the
State of Minnesota (“Company”), hereby certifies that, for value received,
LAURUS MASTER FUND, LTD., or assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company (as defined herein) from and
after the Issue Date of this Option and at any time or from time to time, up to
2,556,651 fully paid and nonassessable shares of Common Stock (as hereinafter
defined), $0.01 par value per share, at the applicable Exercise Price per share
(as defined below).  The number and character of such shares of Common Stock and
the applicable Exercise Price per share are subject to adjustment as provided
herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

The term “Company” shall include Micro Component Technology, Inc. and any
corporation that shall succeed, or assume the obligations of, Micro Component
Technology, Inc. hereunder.

 

The term “Common Stock” includes (i) the Company’s Common Stock, $.01 par value
per share; and (ii) any other securities into which or for which any of the
securities described in (a) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.

 

The “Exercise Price” applicable under this Option shall be a price of $0.01 per
share.

 

--------------------------------------------------------------------------------


 

The term “Other Securities” refers to any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the Holder at any time shall be entitled to receive, or shall have
received, on the exercise of the Option, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

 

1.                                       Exercise of Option.

 

Number of Shares Issuable upon Exercise.  From and after the date hereof, the
Holder shall be entitled to receive, upon exercise of this Option in whole or in
part, by delivery of an original or fax copy of an exercise notice in the form
attached hereto as Exhibit A (the “Exercise Notice”), shares of Common Stock of
the Company, subject to adjustment pursuant to Section 4.  Notwithstanding
anything contained herein to the contrary, the Holder shall not be entitled to
exercise this Option in connection with that number of shares of Common Stock
which would exceed the difference between (i) 4.99% of the issued and
outstanding shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder.  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder.  The
limitation described in the second sentence of this Section 1.1 shall
automatically become null and void without any notice to the Company upon the
occurrence and during the continuance beyond any applicable grace period of an
Event of Default under and as defined in that certain Secured Convertible Term
Note dated as of the date hereof among the Holder and the Company, as amended,
modified or supplemented from time to time, or upon 75 days prior notice by the
Holder to the Company.

 

Fair Market Value.  For purposes hereof, the “Fair Market Value” of a share of
Common Stock as of a particular date (the “Determination Date”) shall mean:

 

If the Company’s Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the National or SmallCap Market of The
Nasdaq Stock Market, Inc. (“Nasdaq”), then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date.

 

If the Company’s Common Stock is not traded on the American Stock Exchange or
another national exchange or on the Nasdaq but is quoted on the NASD Over The
Counter Bulletin Board, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

 

Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen from a
panel of persons qualified by education and training to pass on the matter to be
decided.

 

If the Determination Date is the date of a liquidation, dissolution or winding
up, or any event deemed to be a liquidation, dissolution or winding up pursuant
to the Company’s charter,

 

2

--------------------------------------------------------------------------------


 

then all amounts to be payable per share to holders of the Common Stock pursuant
to the charter in the event of such liquidation, dissolution or winding up, plus
all other amounts to be payable per share in respect of the Common Stock in
liquidation under the charter, assuming for the purposes of this clause (d) that
all of the shares of Common Stock then issuable upon exercise of the Option are
outstanding at the Determination Date.

 

Company Acknowledgment.  The Company will, at the time of the exercise of the
Option, upon the request of the Holder hereof acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of the Option.  If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.

 

Trustee for Option Holders.  In the event that a bank or trust company shall
have been appointed as trustee for the Holder of the Option pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of an option agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Option pursuant to this Section 1.

 

1.5                                 Shareholder Approval.  Notwithstanding
anything herein to the contrary, Holder shall not be entitled to exercise this
Option for in excess of 1,500,000 shares in the aggregate unless and until the
Company has received shareholder approval of a sufficient increase in its number
of authorized shares.

 

2.                                       Procedure for Exercise.

 

2.1                                 Delivery of Stock Certificates, Etc., on
Exercise.  The Company agrees that the shares of Common Stock purchased upon
exercise of this Option shall be deemed to be issued to the Holder as the record
owner of such shares as of the close of business on the date on which this
Option shall have been surrendered and payment made for such shares in
accordance herewith.  As soon as practicable after the exercise of this Option
in full or in part, and in any event within three (3) business days thereafter,
the Company at its expense (including the payment by it of any applicable issue
taxes) will cause to be issued in the name of and delivered to the Holder, or as
such Holder (upon payment by such Holder of any applicable transfer taxes) may
direct in compliance with applicable securities laws, a certificate or
certificates for the number of duly and validly issued, fully paid and
nonassessable shares of Common Stock (or Other Securities) to which such Holder
shall be entitled on such exercise, plus, in lieu of any fractional share to
which such Holder would otherwise be entitled, cash equal to such fraction
multiplied by the then Fair Market Value of one full share, together with any
other stock or other securities and property (including cash, where applicable)
to which such Holder is entitled upon such exercise pursuant to Section 1 or
otherwise.

 

2.2                                 Exercise.

 

Subject to subsection (b) below, payment shall be made in cash or by certified
or official bank check payable to the order of the Company equal to the
applicable aggregate Exercise Price

 

3

--------------------------------------------------------------------------------


 

for the number of Common Shares specified in such Exercise Notice (as such
exercise number shall be adjusted to reflect any adjustment in the total number
of shares of Common Stock issuable to the Holder per the terms of this Option)
and the Holder shall thereupon be entitled to receive the number of duly
authorized, validly issued, fully-paid and non-assessable shares of Common Stock
(or Other Securities) determined as provided herein.

 

Notwithstanding any provisions herein to the contrary, in the event there is no
effective registration statement with respect to the shares issuable upon
exercise of this Option or an Event of Default (as such term is defined in the
Secured Convertible Term Note dated as of the date hereof among the Holder and
the Company, as amended, modified, restated and/or supplemented from time to
time) has occurred and is continuing, if the Fair Market Value of one share of
Common Stock is greater than the Exercise Price (at the date of calculation as
set forth below), in lieu of exercising this Option for cash, the Holder may
elect to receive shares equal to the value (as determined below) of this Option
(or the portion thereof being exercised) by surrender of this Option at the
principal office of the Company together with the properly endorsed Exercise
Notice in which event the Company shall issue to the Holder a number of shares
of Common Stock computed using the following formula:

 

X=Y                        (A-B)
A

 

Where X =                                      the number of shares of Common
Stock to be issued to the Holder

 

Y =                              the number of shares of Common Stock
purchasable under the Option or, if only a portion of the Option is being
exercised, the portion of the Option being exercised (at the date of such
calculation)

 

A =                            the Fair Market Value of one share of the
Company’s Common Stock (at the date of such calculation)

 

B =                              Exercise Price (as adjusted to the date of such
calculation)

 

3.                                       Effect of Reorganization, Etc.;
Adjustment of Exercise Price.

 

3.1                                 Reorganization, Consolidation, Merger, Etc. 
In case at any time or from time to time, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into any other person, or
(c) transfer all or substantially all of its properties or assets to any other
person under any plan or arrangement contemplating the dissolution of the
Company, then, in each such case, as a condition to the consummation of such a
transaction, proper and adequate provision shall be made by the Company whereby
the Holder, on the exercise hereof as provided in Section 1 at any time after
the consummation of such reorganization, consolidation or merger or the
effective date of such dissolution, as the case may be, shall receive, in lieu
of the Common Stock (or Other Securities) issuable on such exercise prior to
such consummation or such effective date, the stock and other securities and
property (including cash) to which such Holder would have been entitled upon
such consummation or in connection with such dissolution, as the case may be, if
such Holder had so exercised this Option, immediately prior thereto, all subject
to further adjustment thereafter as provided in Section 4.

 

4

--------------------------------------------------------------------------------


 

3.2                                 Dissolution.  In the event of any
dissolution of the Company following the transfer of all or substantially all of
its properties or assets, the Company, concurrently with any distributions made
to holders of its Common Stock, shall at its expense deliver or cause to be
delivered to the Holder the stock and other securities and property (including
cash, where applicable) receivable by the Holder pursuant to Section 3.1, or, if
the Holder shall so instruct the Company, to a bank or trust company specified
by the Holder and having its principal office in New York, NY as trustee for the
Holder (the “Trustee”).

 

3.3                                 Continuation of Terms.  Upon any
reorganization, consolidation, merger or transfer (and any dissolution following
any transfer) referred to in this Section 3, this Option shall continue in full
force and effect and the terms hereof shall be applicable to the shares of stock
and other securities and property receivable on the exercise of this Option
after the consummation of such reorganization, consolidation or merger or the
effective date of dissolution following any such transfer, as the case may be,
and shall be binding upon the issuer of any such stock or other securities,
including, in the case of any such transfer, the person acquiring all or
substantially all of the properties or assets of the Company, whether or not
such person shall have expressly assumed the terms of this Option as provided in
Section 4.  In the event this Option does not continue in full force and effect
after the consummation of the transactions described in this Section 3, then the
Company’s securities and property (including cash, where applicable) receivable
by the Holders will be delivered to Holder or the Trustee as contemplated by
Section 3.2.

 

4.                                       Extraordinary Events Regarding Common
Stock.  In the event that the Company shall (a) issue additional shares of the
Common Stock as a dividend or other distribution on outstanding Common Stock or
any preferred stock issued by the Company, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of the Common Stock (each of the preceding clauses
(a) through (c), inclusive, an “Event”), then, in each such event, the number of
shares of Common Stock that the Holder shall thereafter, on the exercise hereof
as provided in Section 1, be entitled to receive shall be increased or decreased
to a number determined by multiplying the number of shares of Common Stock that
would, immediately prior to such Event, be issuable upon the exercise of this
Option by a fraction of which (a) the numerator is the number of issued and
outstanding shares of Common Stock immediately after such Event, and (b) the
denominator is the number of issued and outstanding shares of Common Stock
immediately prior to such Event.

 

5.                                       Certificate as to Adjustments.  In each
case of any adjustment or readjustment in the shares of Common Stock (or Other
Securities) issuable on the exercise of the Option, the Company at its expense
will promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Option and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Exercise Price and the number of shares of Common Stock to be
received upon exercise of this Option, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Option.  The Company will forthwith mail a copy of each such

 

5

--------------------------------------------------------------------------------


 

certificate to the Holder and any Option agent of the Company (appointed
pursuant to Section 10 hereof).

 

6.                                       Reservation of Stock, Etc., Issuable on
Exercise of Option.  Subject to shareholder approval of an increase in the
number of the Company’s authorized shares, which the Company shall cause to
occur on or prior to July 31, 2005, the Company will at all times reserve and
keep available, solely for issuance and delivery on the exercise of the Option,
shares of Common Stock (or Other Securities) from time to time issuable on the
exercise of the Option.

 

7.                                       Assignment; Exchange of Option. 
Subject to compliance with applicable securities laws, this Option, and the
rights evidenced hereby, may be transferred by any registered holder hereof (a
“Transferor”) in whole or in part.  On the surrender for exchange of this
Option, with the Transferor’s endorsement in the form of Exhibit B attached
hereto (the “Transferor Endorsement Form”) and together with evidence reasonably
satisfactory to the Company demonstrating compliance with applicable securities
laws, which shall include, without limitation, the provision of a legal opinion
from the Transferor’s counsel (at the Company’s expense) that such transfer is
exempt from the registration requirements of applicable securities laws, and
with payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Option of like tenor,
in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Option so surrendered by the Transferor.

 

8.                                       Replacement of Option.  On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Option and, in the case of any such loss, theft or
destruction of this Option, on delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, on surrender and cancellation of this Option, the Company at
its expense will execute and deliver, in lieu thereof, a new Option of like
tenor.

 

9.                                       Registration Rights.  The Holder has
been granted certain registration rights by the Company.  These registration
rights are set forth in a Registration Rights Agreement entered into by the
Company and Holder dated as of even date of this Option.

 

10.                                 Option Agent.  The Company may, by written
notice to each Holder of the Option, appoint an agent for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Option pursuant to
Section 1, exchanging this Option pursuant to Section 7, and replacing this
Option pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.

 

11.                                 Transfer on the Company’s Books.  Until this
Option is transferred on the books of the Company, the Company may treat the
registered holder hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary.

 

6

--------------------------------------------------------------------------------


 

12.                                 Notices, Etc.  All notices and other
communications from the Company to the Holder shall be mailed by first class
registered or certified mail, postage prepaid, at such address as may have been
furnished to the Company in writing by such Holder or, until any such Holder
furnishes to the Company an address, then to, and at the address of, the last
Holder who has so furnished an address to the Company.

 

13.                                 Miscellaneous.  THIS OPTION AND ANY TERM
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT. THIS OPTION SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.  Any action brought concerning the transactions
contemplated by this Option shall be brought only in the state courts of New
York or in the federal courts located in the state of New York; provided,
however, that the Holder may choose to waive this provision and bring an action
outside the state of New York.  The individuals executing this Option on behalf
of the Company agree to submit to the jurisdiction of such courts and waive
trial by jury.  The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs.  In the event that any provision
of this Option is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Option.  The headings in this Option are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof.  The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision hereof. 
The Company acknowledges that legal counsel participated in the preparation of
this Option and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Option to favor any party against the other party.

 

 

 

[BALANCE OF PAGE INTENTIONALLY
LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]

 

IN WITNESS WHEREOF, the Company has executed this Option as of the date first
written above.

 

 

MICRO COMPONENT

 

TECHNOLOGY, INC.

 

 

WITNESS:

/s/ Thomas P. Maun

 

 

 

By:

/s/ Roger E. Gower

 

 

Name:

 

 

 

 

Title:

Chief Executive Officer

 

 

7

--------------------------------------------------------------------------------